Citation Nr: 9929523	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-13 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation based on 
service connection for the cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The appellant's husband, the decedent here, had a period of 
initial active duty training from September 15, 1982 to 
February 8, 1983 and, thereafter, served in the Army Reserve.  
He died of cardiopulmonary arrest on February 24, 1996.  On 
the day of his death, he was attending a training course at a 
military installation in inactive duty status.

In March 1998, the appellant claimed dependency and indemnity 
compensation based on service connection for the cause of her 
husband's death.  This appeal arises from a March 1998 rating 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO) that denied the claim.

The appellant testified at an April 1999 video 
teleconferenced hearing convened by Steven L. Cohn, the 
member of the Board of Veterans' Appeals (Board) designated 
by the Chairman to conduct the hearing and make the final 
decision in this case.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's husband died in February 1996 at age 47.  
The death certificate listed the causes of death as 
cardiopulmonary arrest due to, or as a consequence of, 
concentric left ventricular hypertrophy.  Chronic obstructive 
pulmonary disease was listed as another significant condition 
contributing to death but not related to the underlying 
cause.  An autopsy was performed that found cardiomegaly 
(left ventricular hypertrophy) and evidence of early 
myocardial infarction.

3.  The decedent did not serve in the active military, naval, 
or air service.

4.  At the time of death, service connection was not in 
effect for any disability.


CONCLUSION OF LAW

Dependency and indemnity compensation is not warranted as the 
appellant's husband was not, under the law, a veteran.  
38 U.S.C.A. §§ 101(2), (24), 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.1(d), (1), 3.6, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Evidence

The appellant's husband's service medical records, including 
a report of an April 1989 over-40 examination, show no 
evidence of a cardiac disorder but do suggest that he smoked 
tobacco.

February 1996 unit orders of the 81st Regional Support 
Command directed the decedent to Fort Bragg on 23 February 
1996 for three days of training.  According to a report of an 
August 1996 line of duty investigation, he was in inactive 
duty status for the training.  At approximately 1:00 AM on 
the morning of 24 February, his roommate said he sat up in 
bed, was sweating, nauseous, and complained of chest pain.  
He became unresponsive and emergency medical technicians were 
summoned.  Efforts to revive him were unsuccessful and he was 
pronounced dead at 1:22 AM.

The death certificate listed the causes of death as 
cardiopulmonary arrest due to, or as a consequence of, 
concentric left ventricular hypertrophy.  Chronic obstructive 
pulmonary disease was listed as a significant condition 
contributing to death but not related to the underlying 
cause.  An autopsy was performed and the report thereof 
listed the cause of death as cardiomegaly (left ventricular 
hypertrophy) and evidence of early myocardial infarction.  
Although the investigating officer found that the decedent's 
death was not in the line of duty, for reasons set forth 
below, that determination is not relevant here.

At the time of his death, the decedent had not been granted 
service connection for any disability.

At a November 1998 RO hearing, and again at an April 1999 
Board video teleconferenced hearing, the appellant testified 
that the Casualty Assistance Officer from Fort Bragg, 
personnel from her husband's unit, and VA personnel, told her 
that she would receive compensation and other VA benefits 
because her husband died while in a duty status.  She 
testified that her husband had never been sick and had never 
missed work or drills.  

Analysis

The surviving spouse, children, and parents of a veteran 
whose death was caused by a service-connected disability may 
be entitled to benefits.  38 U.S.C.A. § 1310.  A veteran is a 
person who served in the active military, naval, or air 
service and was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. §§ 3.1(d), (1).  Active military, naval, or air 
service includes active duty, any period of active duty 
training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.

According to the law set forth above, the appellant would be 
entitled to dependency and indemnity compensation only if her 
husband was a veteran.  He was on inactive duty training at 
the time of his death, so he would be a veteran only if he 
died of an injury, and not a disease, incurred in the line of 
duty.  The death certificate showed the cause of death as 
cardiopulmonary arrest due to, or as a consequence of, 
concentric left ventricular hypertrophy; the autopsy showed 
the cause of death as cardiomegaly with evidence of early 
myocardial infarction.  The question then becomes whether 
cardiac arrest and myocardial infarction are injuries or 
manifestations of disease.

That question was addressed by the VA General Counsel in a 
July 1990 opinion.  The opinion held that a myocardial 
infarction sustained during inactive duty training is not an 
injury within the meaning of 38 U.S.C.A. § 101(24).  
VAOGCPREC 86-90 (Jul. 18, 1990).  Opinions of the VA General 
counsel are binding on the Board.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 19.5.

In addition, the United States Court of Appeals for Veterans 
Claims, in Brooks v. Brown, 5 Vet.App. 484 (1993), likewise 
held that a myocardial infarction is not an injury within the 
meaning of 38 U.S.C.A. § 101(24).  In so holding, the Court 
cited a case from the United States Court of Federal Claims 
that discussed the injury-disease distinction as it applied 
to myocardial infarction.  "In common parlance, a heart 
attack is not spoken of as an injury but as a disease.  If 
congress, which obviously did intend to make some 
distinction, did not intend to make the distinction which is 
made in common speech, we are at a loss to imagine where they 
did intend to draw the line."  Gwin v. United States, 133 
Ct. Cl. 749, 137 F. Supp. 737 (1956).  In short, the plain 
language of a statute must be given effect unless a literal 
application of it would produce a result demonstrably at odds 
with the intent of the drafters.  Gardner v. Derwinski, 
1 Vet.App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).

In view of the foregoing, the Board finds that the 
appellant's husband died of heart disease, not an injury, 
during a period of inactive duty training.  (In view of that 
finding, the result of the line of duty investigation is not 
relevant.)  Thus, he was not a veteran, the appellant is not, 
as a matter of law, entitled to dependency and indemnity 
compensation, her claim lacks legal merit, and it must be 
denied.  Sabonis v. Brown, 6 Vet.App. 430 (1994).

We also note that the appellant testified that she was 
advised that she would be entitled to benefits as a result of 
her husbands death.  Apparently, persons with whom the 
appellant spoke made assumptions about the availability of VA 
benefits in her situation.  It is unfortunate that she 
encountered misunderstanding with regard to her application; 
however, we are bound to follow the applicable law in 
considering her claim.  In addition, the appellant's 
representative, at the April 1999 video teleconferenced 
hearing, suggested that, had her husband died while en route 
to training, rather than during off-duty hours, she would be 
entitled to benefits.  That suggestion is also incorrect.  It 
appears to be a reference to 38 U.S.C.A. § 101(22) that 
defines active duty training as full time duty performed by 
Reserves for training purposes to include authorized travel 
to and from such duty.  Her husband was in inactive duty 
training status, not active duty training status, so the fact 
that he died of cardiac arrest during off-duty hours rather 
than during a class or while en route to the training site is 
irrelevant to her claim.  Moreover, even had he been in 
active duty training status, entitlement to benefits would 
still depend on evidence that he incurred heart disease while 
in that status.  We note that no relationship between his 
death and his service from September 15, 1982 and February 8, 
1983, has been claimed nor is any relationship shown by the 
evidence of record.  Cardiomegaly, found on autopsy, suggests 
that his heart disease was of long standing, so it would be 
difficult to obtain evidence that would establish the precise 
date that it began.  

In sum, the appellant's husband was a citizen-soldier who 
died of heart disease that he developed over a period of 
years.  By chance, he was in a military status at the moment 
of his death.  Though the Board is sympathetic to the 
appellant's claim, we are bound by the law and the law does 
not provide for dependency and indemnity compensation in such 
a case.


ORDER

Entitlement to dependency and indemnity compensation based on 
service connection for the cause of death is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

